ORDER

PER CURIAM.
In this negligence action, H.D. appeals from the judgment of the Circuit Court of the City of St. Louis denying his motion for a new trial. H.D. contends that the trial court abused its discretion in denying his motion for a new trial because counsel' for Sherwood Forest Camp, Inc. (“Sherwood”) made improper statements in his closing argument calculated to create prejudice against H.D. and his attorney and to create sympathy for Sherwood, causing a miscarriage of justice.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).